

114 S2018 RS: To convey, without consideration, the reversionary interests of the United States in and to certain non-Federal land in Glennallen, Alaska.
U.S. Senate
2015-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 595114th CONGRESS2d SessionS. 2018[Report No. 114–322]IN THE SENATE OF THE UNITED STATESSeptember 9, 2015Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesSeptember 6, 2016Reported by Ms. Murkowski, without amendmentA BILLTo convey, without consideration, the reversionary interests of the United States in and to certain
			 non-Federal land in Glennallen, Alaska.
	
		1.Conveyance of reversionary interest, Glennallen, Alaska
 (a)DefinitionsIn this section: (1)Landowner (A)In generalThe term landowner means SEND North, located in Anchorage, Alaska.
 (B)InclusionThe term landowner includes any successor in interest to the entity referred to in subparagraph (A). (2)Non-Federal landThe term non-Federal land means the parcels of land located in the city of Glennallen, Alaska, and owned by the landowner, more particularly described as an area of 210 acres, as described according to the official plat of the survey of that land on file with the Bureau of Land Management as a tract at Copper River Meridian, Alaska, T. 4 N., R. 2 W., sec. 23, NW1/4, SE1/4, NE1/4, NW1/4, NE1/4, SE1/4.
 (3)SecretaryThe term Secretary means the Secretary of the Interior. (b)Conveyance of reversionary interests (1)In generalNotwithstanding any other provision of law, the Secretary shall convey to the landowner, without consideration, the reversionary interests of the United States in and to the non-Federal land for the purpose of unencumbering the title to the non-Federal land to enable economic development of the non-Federal land.
 (2)Legal descriptionsAs soon as practicable after the date of enactment of this Act, the exact legal descriptions of the non-Federal land shall be determined in a manner satisfactory to the Secretary.
 (3)CostsThe landowner shall pay all costs associated with the conveyance under paragraph (1), including the costs of any surveys, recording costs, and other reasonable costs.September 6, 2016Reported without amendment